HEDRICK, Judge.
This appeal involves the construction of G.S. 29-12, 29-14, 29-15, and 29-7. G.S. 29-12 provides:
“If there is no person entitled to take under G.S. 29-14 or G.S. 29-15 . . . the net estate shall escheat as provided in G.S. 116A-2.”
The persons entitled to take under the provisions of G.S. 29-14 and 29-15 are the decedent’s surviving spouse, lineal descendants, parents and their lineal descendants, and grandparents and their descendants. G.S. 29-7 provides:
“There shall be no right of succession by collateral kin who are more than five degrees of kinship removed from an intestate; provided that if there is no collateral relative within five degrees of kinship referred to herein, then collateral succession shall be unlimited to prevent any property from escheating.”
The State Treasurer contends the trial court erred in concluding that the estate did not escheat pursuant to the provisions of G.S. 29-12. The other defendants, collateral kinsmen of the decedent, contend that G.S. 29-12 and 29-7 are in direct and irreconcilable conflict, and that the trial judge correctly concluded that G.S. 29-7 prevented decedent’s estate from escheat-ing.
Statutes on the same subject should be construed so as to give effect to the fair and reasonable intendment of each statute. Comr. of Insurance v. Automobile Rate Office, 287 N.C. 192, 214 S.E. 2d 98 (1975); McLean v. Board of Elections, 222 N.C. 6, 21 S.E. 2d 842 (1942); Allen v. Reidsville, 178 N.C. 513, 101 S.E. 267 (1919).
No provision is made in G.S. 29-14 or 29-15 for any collateral kinsman to succeed to a decedent’s estate unless the common ancestor of the collateral kinsman and the decedent is a parent or grandparent of the decedent. Since the common ancestor of the decedent and each collateral kinsman, in this case, is a great-grandparent of the decedent, none of the collateral kin are entitled to take under G.S. 29-14 or 29-15. The estate, therefore, escheats pursuant to the provisions of G.S. 29-12.
*395In our opinion G.S. 29-7 has no application unless the common ancestor of the collateral kin and the decedent is a parent or grandparent of the decedent. In such an event the main clause in G.S. 29-7 operates to exclude a collateral kinsman of a sixth or higher degree from succeeding to the estate, even though he is a lineal descendent of the decedent’s parents or grandparents. The 'proviso in G.S. 29-7 in order to prevent the escheat of the decedent’s estate provides for unlimited succession by collateral kinsmen who are descendants of the decedent’s parents or grandparents when there is no such collateral kinsman within the fifth degree.
We hold the trial court erred in concluding that the property did not escheat as provided by G.S. 29-12. This decision makes it unnecessary to discuss the assignment of error brought forward and argued by the defendant, the Estate of Thomas Preston Kimrey.
For the reasons stated the judgment is reversed, and the cause is remanded to the superior court for the entry of a judgment consistent with this opinion.
Reversed and remanded.
Judges Vaughn and Clark concur.